Citation Nr: 0734332	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  05-15 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for tarsal tunnel 
syndrome of the right foot, rated 10 percent disabling from 
May 1, 2001 to October 8, 2003.

2.  Entitlement to an increased rating for tarsal tunnel 
syndrome of the left foot, rated 10 percent disabling from 
May 1, 2001 to October 8, 2003.  

3.  Entitlement to an effective date prior to October 9, 
2003, for the grant of a 20 percent rating for tarsal tunnel 
syndrome of the right foot.  

4.  Entitlement to an effective date prior to October 9, 
2003, for the grant of a 20 percent rating for tarsal tunnel 
syndrome of the left foot.  


REPRESENTATION

Appellant represented by:	Michael P. Sheridan, Esq.


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from September 1981 
to October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied increased ratings for 
tarsal tunnel syndrome of the right and left feet; and a 
June 2004 rating decision that granted a 20 percent rating 
for tarsal tunnel syndrome of the right foot, effective 
October 9, 2003, and a 20 percent rating for tarsal tunnel 
syndrome of the left foot, effective October 9, 2003.  

The Board observes that additional evidence was associated 
with the claims file since the issuance of the statement of 
the case on the earlier effective date issues.  However, the 
evidence pertains to claims that are not currently certified 
to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, in an October 2001 rating decision, the RO 
denied the veteran's claim for ratings in excess of 10 
percent for tarsal tunnel syndrome of the right and left 
feet.  Subsequently, in a February 2002 statement that was 
received by the RO on February 21, 2002, the veteran's then 
representative expressed disagreement with the denial of 
increased ratings.  However, it does not appear that the RO 
provided the veteran with a statement of the case on the 
matter.  
Since there has been an initial RO adjudication of the claim, 
and a notice of disagreement that was received within one 
year of that rating decision, the case must be remanded for 
issuance of a statement of the case on those issues.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200, 20.302(a) 
(2007); see also, Manlincon v. West, 12 Vet. App. 238 (1999).  

After the RO has issued the statement of the case, those 
issues should be returned 
to the Board only if the veteran perfects the appeal in a 
timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997).  

Consideration of the matter of entitlement to effective dates 
prior to October 9, 2003, for the grant of 20 percent ratings 
for tarsal tunnel syndrome of the right and left feet is 
deferred pending completion of the above development.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a 
claim is inextricably intertwined with another claim, the 
claims must be adjudicated together).  

Accordingly, the case is REMANDED for the following action:

The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a statement of the case, so 
that the veteran may have the opportunity 
to complete an appeal on the issue of 
entitlement to increased ratings for tarsal 
tunnel syndrome of the right and left feet 
evaluated as 10 percent disabling from May 
1, 2001 to October 8, 2003 (if he so 
desires) by filing a timely substantive 
appeal.  

Thereafter, the case should be returned to the Board.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 


that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).  



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

